Citation Nr: 0711019	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for an 
eczematous rash.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1998 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

The veteran's eczematous rash affects an area approximating 5 
percent but less than 20 percent of the entire body.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
greater, for an eczematous rash have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the VA's duty to notify, although a separate 
VCAA letter with respect to the increased rating claims was 
not issued, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection for eczematous rash was granted, 
disability ratings and effective dates were assigned in a 
November 2004 rating decision.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
No 01-1332 (U.S. Vet. App. September 20, 2006).

With respect to the VA's duty to assist, the veteran's 
service medical records and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The veteran was also accorded a VA examination in July 2004. 
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2004 
VA examination report is thorough and adequate upon which to 
base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for eczematous rash.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In November 2004, the RO granted service connection for 
eczematous rash and assigned a noncompensable evaluation 
effective November 24, 2004 pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806 pertaining to dermatitis or eczema.  
Diagnostic Code 7806 provides that where less than 5 percent 
of the entire body or exposed body areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a 0 percent (i.e., noncompensable) rating is 
assigned.  In order for a 10 percent rating to be assigned, 
the evidence must show that at least 5 percent, but less than 
20 percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  Where more than 40 percent of 
the entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 C.F.R. 
§ 4.118, DC 7806 (2006).

Dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801-7805) depending upon the predominant 
disability.  Id.

The veteran was afforded a VA examination in July 2004.  The 
veteran reported that his dermatitis had been occurring over 
the hands and arms since December 2000 and that after the 
first of three anthrax shots, he noticed bumps on his face.  
The veteran reported that itching and weeping occur 
frequently.  Pain was reported to occur with flare-ups; and 
flare-ups were reported to lead to cracking of the skin and 
vesicles with clear fluid coming from them.

Physical examination of the veteran demonstrated scattered 
lesions over both forearms and over the dorsum of both feet.  
The examiner noted that the lesions on the feet appeared to 
be most closely related to plaque-like lesions and opined 
that they could be psoriatic in nature.  The course of the 
skin condition was noted to be continuing, and the examiner 
noted that there were no exposed areas, but a total 
percentage of entire surface area was zero to 5 percent.  No 
disfigurement or scarring is noted, but the lesions were 
reportedly not healing.

The examiner diagnosed the veteran with an eczematous-type 
rash over both forearms and both feet.  The examiner noted 
that very recent histologic diagnoses mentioned psoriasiform 
changes which he felt could be related to actual psoriasis 
and opined that the lesions over both feet were most 
consistent with that.  The examiner noted that the veteran's 
skin changes did not appear to cause any functional 
impairment.  He also noted that the veteran used steroid 
creams which were noted to help somewhat.

The July 2004 VA examiner indicated that zero to 5 percent of 
the total percentage of entire surface area of the veteran's 
body was involved.  As the examiner included 5 percent, and 
did not limit the percentage of exposure to less than 5 
percent, the Board finds that the veteran's overall 
symptomatology more closely approximates that warranted for a 
10 percent disability evaluation on the basis that the 
surface area of the veteran's body that is involved more 
nearly approximates 5 percent.

However, the criteria for a 30 percent evaluation under have 
not been met.  The veteran's skin condition does not affect 
20 to 40 percent of his entire body or 20 to 40 percent of 
the exposed areas affected.  In addition, there is no 
evidence in the record that the veteran has been prescribed 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 month period.  

In sum, the Board finds that the veteran is entitled to a 
rating of 10 percent, but no higher, for his eczematous rash 
for the entire time of this claim.


ORDER

Entitlement to an initial 10 percent evaluation for an 
eczematous rash, but no higher, is granted subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


